DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 1,385,452) in view of Goguen (US 6,098,261), in further view of Aiken et al. (US 5,836,078).
Regarding Claim 1, Hoffman discloses a bushing press tool comprising: a plurality of spacer rods (12) having first (end connected to nut 14) and second (end connected to plate 2/3) ends ; a pressure plate (16) mounted to the first ends of the spacer rods (12); a first base (2/3), the first base including portions configured to releasably engage the second ends of the spacer rods and retain the first base (2/3) in a fixed position (See lines 97-99) along the spacer rods (12), the first base (2/3) having portions (21, see Fig. 3) configured to engage an end of a cylindrical bushing (20) and to permit radial expansion of the cylindrical bushing (20) engaged therewith.
Hoffman does not disclose a second base being interchangeable with the base (2/3) explicitly disclosed by Hoffman, wherein the second base is configured to restrain radial expansion of a cylindrical bushing engaged therewith.
However, Goguen teaches the concept of a pressing tool with interchangeable plates (100, Fig. 12 and 102, Fig. 14) being utilized to allow the tool of Goguen to be utilized for more than one application. Plate 102 of Goguen is configured (via lip 110) to restrain radial expansion of a workpiece; whereas, Plate 100 is configured (via ledge formed by vertical face 106) to permit radial expansion of a workpiece.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pressing tool of Hoffman to further comprise of  interchangeable first and second bases, as taught by Goguen, for the purpose of allowing the tool of Hoffman the additional versatility to be utilized for more 
To the extent that Applicant may argue that Hoffman, as modified by Goguen, does not explicitly disclose wherein the first base (Goguen, 102) comprises of portions configured to restrain radial expansion of a cylindrical bushing (Hoffman, 20) engaged therewith, Aiken teaches a base (Aiken, 102) that comprises of portions (104/106, Fig. 9) that are configured in such a manner to restrain radial expansion of a cylindrical bushing during the pressing of a bushing into a cylinder bore.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pressing tool of Hoffman, as modified, to further comprise of portions on a second interchangeable base that are configured in such a manner as to restrain radial expansion of a cylindrical bushing during installation, for the purpose of maintaining axial alignment between the bushing and the cylinder bore during installation of the bushing into a cylinder bore. 	
Regarding Claim 2, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, as previously discussed above, wherein the second base (Hoffman, 2/3) is annular in shape. See Hoffman, Fig. 1-3 comprising of the hole in plate 3 for connector pin (10) and the slot (8) in plate (2) which together produce a combined plate with an annular shape.  It is further noted that changes in shape, absent persuasive evidence of a new and unexpected result, is not patentably significant. See MPEP 2144.04.IV.B. It would be obvious to make the first base (Goguen, 102; Aiken 102) the same shape as the first base, for ease of manufacturing and consistency as a 
Regarding Claim 3, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, as previously discussed above, wherein the portion of the first base (Goguen, 102; Aiken, 102) configured to receive an end of a cylindrical bushing (Hoffman, 20) includes a circumferential groove (see Goguen, Fig. 14; Aiken, Fig. 9) formed in the first base (Goguen, 102; Aiken, 102).
Regarding Claim 4, Hoffman, as modified, discloses the bushing installation tool according to Claim 3, as previously discussed above, wherein the circumferential groove is open in a direction facing the pressure plate. See Goguen, Fig. 14; Aiken, Fig.’s 8-9.
Regarding Claim 5, Hoffman, as modified, discloses the bushing installation tool according to Claim 3, as previously discussed above, wherein the circumferential groove is adjacent to an outer perimeter of the first base (Goguen, 102; Aiken, 102). See Goguen, Fig. 14; Aiken, Fig.’s 8-9.
Regarding Claim 6, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, as previously discussed above, wherein the portions of the first base (Goguen, 102; Aiken, 102) are configured to engage the end of the cylindrical bushing (Hoffman, 20) are located radially outward of the portions of the first base configured to engage the second ends of the spacer rod (Hoffman, 12). See Hoffman, Fig.’s 1-3.
Regarding Claim 7, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, as previously discussed above, wherein the first base (Goguen, 
Regarding Claim 8, Hoffman, as modified, discloses the bushing installation tool according to Claim 7, wherein the first and second halves are arcuate in shape. See Hoffman, Fig.’s 1-3.
Regarding Claim 9, Hoffman, as modified, discloses the bushing installation tool according to Claim 7, wherein one of the first (Hoffman, 2) and second halves (Hoffman, 3) includes a dowel pin (Hoffman, 10) extending from an end (under a broadest reasonable interpretation, of the instant claim language, the dowel pin (Hoffman, 10), is located at an “end” of a halve (Hoffman, 3)) thereof and the other of the first (Hoffman, 2) and second halves (Hoffman, 3) includes a bore (Hoffman, 8) defined on an end (under a broadest reasonable interpretation, of the instant claim language, at least a portion of the bore is located at an “end” of a halve (Hoffman, 2))  thereof and configured to receive the dowel pin (Hoffman, 10). See Hoffman, Fig.’s 1-3.
Regarding Claim 10, Hoffman, as modified, discloses the bushing installation tool according to Claim 7, wherein the first and second halves are releasably engaged by a securing plate (Hoffman, 6) fastened to each of the first and second halves and extending over a joint defined between the first and second halves. See Hoffman, Fig. 3.
Regarding Claim 11, Hoffman, as modified, discloses the bushing installation tool according to Claim 7, wherein the first base (Goguen, 102; Aiken, 102) has a round around outer perimeter defining a first diameter (a diameter that is equal to or greater than the diameter of the cylinder bore, see Aiken, Fig. 9) and the second base 
Regarding Claim 12, Hoffman, as modified, discloses the bushing installation tool according to Claim 11, wherein the first diameter (Goguen, 102; Aiken, 102; a diameter that is equal to or greater than the diameter of the cylinder bore, see Aiken, Fig. 9) is greater than the second diameter (the round outer edges of the plate; a diameter that is equal to smaller than the diameter of the cylinder bore; see Hoffman, Fig. 1 and 3).
Regarding Claim 13, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, as previously discussed above, wherein the second base (Hoffman, 2/3; Goguen, 100) is annular in shape. See Hoffman, Fig. 1-3 comprising of a hole in plate 3 for connector pin (10) and the slot (8) in plate (2) which together produce a combined plate with an annular shape. It is further noted that changes in shape, absent persuasive evidence of a new and unexpected result, is not patentably significant. See MPEP 2144.04.IV.B. 
Regarding Claim 14
Regarding Claim 15, Hoffman, as modified, discloses the bushing installation tool according to Claim 14, wherein the lip (Hoffman, 21, Goguen, 106) includes a face facing in a direction toward the pressure plate (Hoffman, 16; Goguen, 104) when the second base plate (Hoffman, 2/3; Goguen, 100) is releasably engaged with spacer rods (Hoffman, 12).
Regarding Claim 16, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, wherein the portions (Hoffman, 21) of the second base (Hoffman, 2/3; Goguen, 100) configured to engage the end of a cylindrical bushing (Hoffman, 20) are located radially outward of the portions of the second base configured to engage the second ends of the spacer rods bars (Hoffman, 12). See Hoffman, Fig.’s 1-3.
Regarding Claim 17, Hoffman, as modified, discloses the bushing installation tool according to Claim 1, wherein the second base (Hoffman, 2/3; Goguen, 100) includes releasably engaged first and second halves, the first and second halves of the second base being arcuate in shape. See Hoffman, Fig.’s 1-3 and Goguen, Fig. 12.
Regarding Claim 18, Hoffman, as modified, meets all of the limitations of Claim 18, as best understood, as applied to Claims 1, and 7-8 above.
Regarding Claim 19, Hoffman, as modified, meets all of the limitations of Claim 19, as best understood, as applied to Claims 1, 7, and 9 above.
Regarding Claim 20, Hoffman, as modified, meets the limitations as best understood, as applied to Claim 1 above. To the extent that applicant may argue that Cloward, as modified, does not explicitly disclose a “first stage” and a “second stage,” under the broadest reasonable interpretation of the recited claim limitations, it would .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723